




EXHIBIT 10.1
FIRST AMENDMENT TO
RETAILER PROGRAM AGREEMENT
(Select Comfort)


THIS FIRST AMENDMENT TO RETAILER PROGRAM AGREEMENT (this “Amendment”) is
effective as of September 29, 2014, and amends that certain Retailer Program
Agreement, made as of January 1, 2014 (as amended, modified and supplemented
from time to time, the “Agreement”), by and between Synchrony Bank (“Bank”) and
Select Comfort Corporation (“Select Comfort”) and Select Comfort Retail
Corporation (“SCRC” and collectively with Select Comfort, “Retailer”).
Capitalized terms used herein and not otherwise defined have the meanings given
them in the Agreement.
WHEREAS, Bank and Retailer desire to amend the Agreement to extend the term of
the Agreement and to address certain other issues set forth below, subject to
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
I. AMENDMENTS TO THE AGREEMENT
1.1    Amendment to Definition of “Working Capital” in Appendix B. The
definition of “Working Capital” in Section III of Appendix B is hereby deleted
and replaced with the following:
“Working Capital” means with respect to Retailer and as of any date of
determination, current assets of Retailer determined in accordance with GAAP
plus the marketable debt securities - non-current of Retailer determined in
accordance with GAAP minus the current liabilities of Retailer determined in
accordance with GAAP.


II. GENERAL
2.1    Authority for Amendment. Retailer represents and warrants to Bank that
the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Retailer and upon
execution by all parties, will constitute a legal, binding obligation of
Retailer.
2.2    Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect.
The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
2.3    Binding Effect; Severability. Each reference herein to a party hereto
shall be deemed to include its successors and assigns, all of whom shall be
bound by this Amendment and in whose favor the provisions of this Amendment
shall inure. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
2.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
2.5    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah, without regard to principles of
conflicts of laws.
    




--------------------------------------------------------------------------------




    
2.6    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.


IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their respective duly authorized officers to be effective as provided herein.
The Parties expressly consent and agree that this Amendment may be
electronically signed. The Parties agree that electronic signatures appearing on
this Amendment shall be treated, for purposes of validity, enforceability and
admissibility, the same as hand-written signatures.


Select Comfort Corporation (“Select Comfort”)        Synchrony (“Bank”)
Select Comfort Retail Corporation (“SCRC”)


Signature:    /s/ Robert J. Poirier            Signature:    /s/ Anthony S.
Foster


Printed Name:    Robert J. Poirier                Printed Name:    Anthony S.
Foster


Title:        VP, Treasurer and Chief Accounting     Title:        SVP
Officer                    


Signature Date:    Sep 29, 2014                Signature Date:    Sep 29, 2014




[sleepnumberlogonew.jpg]
INTERNAL APPROVALS AS TO FORM


Business:     /s/ Robert J. Poirier


Legal:        /s/ Heather Somers


Sourcing:    /s/ Heather Somers    N/R


Finance:        /s/ Robert J. Poirier


IT:        /s/ Heather Somers    N/R






































2




